Order entered November 12, 2012




                                             In The
                                Court of Rppea1.5
                          fiftb i5tritt of Texa5 at             alia5
                                     No. 05-12-01158-CR

                         CLAUDE CHARLES POWELL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62508-H

                                           ORDER
       We GRANT Official Court Reporter Crystal R. Jones's November 7, 2012 request for an

extension of time to file the reporter's record to the extent the reporter's record shall be due

THIRTY DAYS from the date of this order.




                                                                   721
                                                    LANA MYERS
                                                    JUSTICE